DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 9, 12-17, 20-33 and 79-85 are pending in this application, Claims 24, 25 and 27-30 are acknowledged as withdrawn, Claims 1, 3, 9, 12-17, 20-23, 26, 31-33 and 79-85 were examined on their merits.

The rejection of Claim 3 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly
claim the subject matter which the inventor or a joint inventor (or for applications subject
to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn due to the Applicant’s amendments to the claims filed 02/21/2022.





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 12-17, 20, 31, 79, 80 and 81 are rejected under 35 U.S.C. § 103 as being unpatentable over Hata et al. (US 5,215,630), cited in the IDS, in view of Cermak et al. (2012), both of record.

Hata et al. teaches a method for purifying the long-chain polyunsaturated fatty
acids (LC-PUFA); eicosapentanoic acid (EPA) and esters of EPA from a starting mixture
containing EPA and esters thereof, exemplified by a marine/fish oil (Column 1, Lines 23-
27 and Column 7, Lines 9-11);
comprising a first distillation step of feeding a mixture containing the omega-3
fatty acid EPA (LC-PUFA) and esters thereof into an apparatus (fractional distillation
column) and fractionally distilling the mixture under pressure and temperature
conditions to remove low-boiling compounds (a portion collected at the residue/bottoms
end comprising EPA [C20 fraction]) of 20% and collected in a distillate comprising
10.1% of C20 PUFA (eicosapentanoic acid (EPA) and esters of EPA) (Column 9, Claims 1 and Column 8, Tables 2);

second distillation step comprising feeding the residue/bottoms mixture to a second apparatus (fractional distillation column) heated at a temperature of less than about 275 °C (thus overlapping the claimed range of from about 100 to about 275 °C) and a pressure drop of 0.1 Torr (0.13 mbar) and fractionally distilling at least a portion of EPA and esters thereof (C20) from a second LC-PUFA (C21 and greater, such as docosahexaenoic acid or DHA) (Column 7, Lines 29-34 and 42-48 and Column 9, Claim 2 and Column 5, Lines 56-66);
subjecting the residue of the second distillation to a third distillation step wherein the residue mixture of the second distillation is fed to a third apparatus (fractional distillation column) heated to less than about 275 °C and fractionally distilling a distillate and a residue bottoms fraction wherein at least a portion of EPA and esters thereof is from a second LC-PUFA (C21 and greater, such as DHA) (Column 7, Lines 49-51 and Column 5, Lines 67-68 and Column 6, Lines 1-6 and Column 10, Claim 4 and Column 7, Lines 50-54), and reading on Claims 1 in part, 3, 10-13, 20, 80 and 81, as well as reading on 82 in part, 83 in part, 84 in part and 85 in part.

The teachings of Hata et al. were discussed above.

Hata et al. did not teach a method wherein the apparatus comprises a fractionating column attached to a wiped-film evaporator, or wherein the oil obtained after the distillation process has a total isomer value of not more than 2% by weight, as required by Claim 1;
9;
or wherein the second distillation comprises a fractionating column attached to a wiped film evaporator, as required by Claim 79.

Cermak et al. teaches distillation methods used in fatty acid industry, including fractional distillation, as taught by Hata et al. above, and (Pgs. 114-116, Paragraph 2.3 and Figs. 5-6) and molecular (short-path) distillation comprising a wiped film evaporator wherein molecular distillation is conducted under vacuum conditions allowing for reduced distillation temperatures and reducing the risk of oxidative damage and reduction of contaminates (Pgs. 117-118, Paragraph 2.4 and Fig. 7).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Hata et al. for purifying LC- PUFA by multiple fractional distillations to include a wiped-film evaporator as taught by Cermak et al., attached to one or more (such as the second and/or third) of the fractionating columns of Hata et al. because this is no more than the application of a known technique (wiped-film evaporator) to a known product (fractional distillation column) to yield predictable results (purified LC-PUFA).  





The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

Those of ordinary skill in the art before the effective filing date would have been
motivated to make this modification because Cermak et al. teaches that molecular
distillation comprising a wiped film evaporator is conducted under vacuum conditions
allowing for reduced distillation temperatures and reducing the risk of oxidative damage
and reduction of contaminates.  There would have been a reasonable expectation of success in making this modification because both references are drawn to the same field of endeavor, that is, the fractional distillation for purification of fatty acids.

With regard to Claim 9, the use of the short-path/molecular in the third fractional
distillation step of Hata et al., the selection of any order of performing process steps would have been prima facie obvious in the absence of any new or unexpected results. The MPEP at 2144.04 IV. C states:
See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
1, it would be inherent in the method of Hata et al. that the
oil obtained after the performed distillation steps would have a total isomer value of not more than 2% by weight because this is a characteristic feature of performing the claimed method.  As the method of the combined prior art performed the same method with the same components it would be expected to have the same characteristics and properties.  

With regard to Claim 14, it would be inherent in the method of Hata et al. and
Cermak et al. that the wt.% of at least one LC-PUFA would be increased in the oil by at
least 20 wt.% as compared to the starting oil because this is a characteristic feature of
performing the claimed method.  As the method of the combined prior art performed the same method with the same components it would be expected to have the same characteristics and properties.

With regard to Claims 15-17, it would be inherent in the method of Hata et al. and
Cermak et al. that that the obtained oil distillate would comprise at least 90% of the
desired EPA, as this is a characteristic feature of performing the claimed method.  As the method of the combined prior art performed the same method with the same components it would be expected to have the same characteristics and properties.




31, it would be inherent in the method of Hata et al. and
Cermak et al. that the obtained oil distillate from the distillation would have an isomer
value of not more than 1% be weight, as this is a characteristic feature of
performing the claimed method.  As the method of the combined prior art performed the same method with the same components it would be expected to have the same
characteristics and properties.

With regard to Claims 82, 83, 84 and 85, while the Hata et al. and Cermak et al.
references are silent with regard respectively to the % composition by weight of EPA in
the bottom/residue of the oil subjected to the second distillation, % composition by
weight of DHA in the distillate of the oil subjected to the second distillation, %
composition by weight of EPA in the bottom/residue of the oil subjected to the third
distillation and % composition by weight of DHA in the distillate of the oil subjected to
the third distillation; these would be characteristic features of the process as claimed,
and as the combined prior art either teaches or makes obvious those claimed method
steps, the method of the prior art would be expected to have the same features and
characteristics.

Response to Arguments

Applicant's arguments filed 02/21/2022 have been fully considered but they are not persuasive. 



This is not found to be persuasive for the following reasons, as acknowledged by Applicant, Hata is directed to a multistep distillation process to purify EPA from other fatty acids.  As discussed in the prior action and above, the reference teaches a first distillation step of feeding a mixture containing the omega-3 fatty acid EPA (LC-PUFA) and esters thereof into an apparatus (fractional distillation column) and fractionally distilling the mixture under pressure and temperature conditions to remove low-boiling compounds (a portion collected at the residue/bottoms end comprising EPA [C20 fraction]) of 20% and collected in a distillate comprising 10.1% of C20 PUFA (eicosapentanoic acid (EPA) and esters of EPA) (Column 9, Claims 1 and Column 8, Tables 2).  Thus, the reference teaches that the first distillation produces a distillate comprising more than 5% of 20-carbon polyunsaturated fatty acids (EPA and the esters thereof).




This is not found to be persuasive for the following reasons, the section referred to by Applicant clearly refers to a particular 4-distillation column embodiment and does not include any material cited by the Examiner in the last action.  Nowhere in the disclosure of Hata is a teaching that a falling film evaporator type reboiler must be used in all methods or embodiments and a disclosure of a preferred embodiment in one example is not a teaching away from the use of other distillation methods.  Therefore, the ordinary artisan would have recognized that the Hata reference is not limited to any particular type of fractionating/distillation column.

The Applicant argues that Cermak sets forth discussions of the advantages and disadvantages of various distillation processes without indicating a preference for any of the processes.  The Applicant notes that while the reference discusses fractional and molecular (short-path) distillation, the only wiped film apparatus is discussed with regard to the molecular distillation not fractional distillation (as taught by Hata).  Applicant concludes that neither reference teaches or suggests using short-path distillation with a wiped-film evaporator for a fractionating column as claimed (Remarks, Pg. 9, Lines 4-9).


et al. teaches distillation methods used in fatty acid industry, including fractional distillation, as taught by Hata, and molecular (short-path) distillation comprising a wiped film evaporator wherein molecular distillation is conducted under vacuum conditions allowing for reduced distillation temperatures and reducing the risk of oxidative damage and reduction of contaminates.  Thus, it would have been obvious to those of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Hata et al. for purifying LC- PUFA by multiple fractional distillations to include a wiped-film evaporator as taught by Cermak et al., attached to one or more (such as the second and/or third) of the fractionating columns of Hata et al. because this is no more than the application of a known technique (wiped-film evaporator) to a known product (fractional distillation column) to yield predictable results (purified LC-PUFA).  Those of ordinary skill in the art before the effective filing date would have been motivated to make this modification because Cermak et al. teaches that molecular distillation comprising a wiped film evaporator is conducted under vacuum conditions allowing for reduced distillation temperatures and reducing the risk of oxidative damage and reduction of contaminates.  The Examiner notes that a finding of prima facie obviousness does not require that the secondary reference set forth a preference for any particular embodiment as suggested by Applicant.




This is not found to be persuasive for the following reasons, as discussed above, the teachings referred to by Applicant clearly refers to a particular 4-distillation column embodiment and does not include any material cited by the Examiner in the last action.  Nowhere in the disclosure of Hata is a teaching that a falling film evaporator type reboiler must be used in all methods or embodiments and a disclosure of a preferred embodiment in one example is not a teaching away from the use of other distillation methods.  Therefore, the ordinary artisan would have recognized that the Hata reference is not limited to any particular type of fractionating/distillation column.

The Applicant argues that Cermak at Pg. 117, discloses two types of molecular distillation without indicating a preference for either.  Applicant concludes that not only is the wiped-film apparatus for molecular distillation and not fractional distillation but the reference does not indicate a preference for a wiped-film distillation unit (Remarks, Pg. 9, Lines 17-21).


prima facie obviousness does not require that the secondary reference set forth a preference for any particular embodiment as suggested by Applicant.  It would have been obvious to those of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Hata et al. for purifying LC-PUFA by multiple fractional distillations to include a wiped-film evaporator as taught by
Cermak et al., attached to one or more (such as the second and/or third) of the
fractionating columns of Hata et al. because this is no more than the application of a
known technique (wiped-film evaporator) to a known product (fractional distillation
column) to yield predictable results (purified LC-PUFA).  Those of ordinary skill in the art before the effective filing date would have been motivated to make this modification because Cermak et al. teaches that molecular distillation comprising a wiped film evaporator is conducted under vacuum conditions allowing for reduced distillation temperatures and reducing the risk of oxidative damage and reduction of contaminates.

The Applicant argues that the cited paragraph of Cermak indicating the advantages of using a wiped film evaporator is a discussion of molecular distillation as a whole and its advantages in use and nowhere in the citation is found that it is only an advantage for wiped film molecular distillation unit but to molecular distillation generally while also discussing the advantages of other types of distillation without indicating a preference for any of the processes.  Applicant concludes that the ordinary artisan would not have been motivated to select the claimed wiped film evaporator in a fractionating column (Remarks, Pg. 9, Lines 22-26 and Pg. 10, Lines 1-12).
conventional distillation technique (fractional distillation taught by Hata) to include the use of a feature of short-path/ molecular distillation, a wiped film evaporator.  As discussed above, it would have been obvious to those of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Hata et al. for purifying LC- PUFA by multiple fractional distillations to include a wiped-film evaporator as taught by Cermak et al., attached to one or more (such as the second and/or third) of the fractionating columns of Hata et al. because this is no more than the application of a known technique (wiped-film evaporator) to a known product (fractional distillation column) to yield predictable results (purified LC-PUFA).  The citation indicates that molecular distillation comprising a wiped film evaporator is conducted under vacuum conditions compared to conventional distillation techniques allowing for reduced distillation temperatures and reducing the risk of oxidative damage and reduction of contaminates.  Thus, the ordinary artisan would have recognized that the proposed modification would have provided the advantages seen in the short-path/molecular distillation to the conventional fractional distillation process of Hata, thereby providing the ordinary artisan motivation to make the proposed modification.  As discussed above, a finding of prima facie obviousness does not require that the secondary reference set forth a preference for any particular embodiment as suggested by Applicant.  




In response to Applicant's argument that the Specification and Examples disclose
that it was surprisingly discovered that the claimed method and apparatus results in
desired properties (low total isomer content) as compared to a comparison apparatus
using a falling film evaporator, the fact that Applicant has recognized another advantage
which would flow naturally from following the suggestion of the prior art cannot be the
basis for patentability when the differences would otherwise be obvious.  See Ex parte
Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Further, the Applicant has not
established that the results are unexpected or indeed, significant.  The Examiner notes
that the section in Hata cited by Applicant as preferring a falling film evaporator refers to
a 4-distillation column embodiment and does not include any material cited by the
Examiner in the last or instant action. 



The Applicant argues that Hata does not teach the limitation of Claim 1 drawn to the total isomer value, and this is not remedied by the other cited references.  Applicant again notes the Specification and Examples, wherein the claimed invention results in the alleged unexpected advantage of obtaining polyunsaturated fatty acids (PUFA) with low isomerization as compared to a comparison falling-film evaporator apparatus (Remarks, Pg. 11, Lines 6-14 and Pg. 13, Lines 3-13).

This is not found to be persuasive for the reasoning provided in the above rejections, briefly, that it would be inherent in the method of Hata et al. that the oil obtained after the distillation steps would have a total isomer value of not more than 2% by weight because this is a characteristic feature of performing the claimed method.  As the method of the prior art performed the same method with the same components it would be expected to have the same characteristics and properties. 





which would flow naturally from following the suggestion of the prior art cannot be the
basis for patentability when the differences would otherwise be obvious.  See Ex parte
Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Further, the Applicant has not
established that the results are unexpected or indeed, significant.  The Applicant’s Examples in the Specification are drawn to specific embodiments which are not commensurate in scope with the claimed invention, being drawn to fractional distillation with external condenser (wiped-film evaporator) followed by short-path distillation, features which are not found in the broad claim. 

The Applicant argues that the Examiner has not met the burden of proof of providing a basis to reasonably support that the alleged inherent properties necessarily flow from the cited prior art (Remarks, Pg. 11, Lines 20-29 and Pg. 12, Lines 1-3).

This is not found to be persuasive for the following reasons, in both the prior action and instantly, the Examiner has provided clear logical reasoning from the disclosures of the cited prior art to show that the claimed properties would naturally result from the methods as taught by the prior art.



This is not found to be persuasive for the following reasons, as discussed above and in the prior action,  Hata is clearly drawn to a multi-step fractional distillation process and is not limited to any particular type of apparatus, nor is the disclosure limited by the single preferred embodiment.  It is through combination with Cermak that the limitations of the claimed invention are met, which would result in the claimed low isomer value product.

The Applicant argues that the rationale of Ex Parte Obiaya differs from the claimed invention as the cited prior art  allegedly do not teach or suggest the claimed apparatus, that Hata does not describe the claimed apparatus comprising a fractionating column attached to a wiped-film evaporator noting that the reference does not teach any equipment used in the distillation process, except a single preferred embodiment of a falling-film evaporator type reboiler, and Cermak lists different processes without indicating a preference for any of them.  



This is not found to be persuasive for the following reasons,  as discussed above and in the prior action,  Hata is clearly drawn to a multi-step fractional distillation process and is not limited to any particular type of apparatus, nor is the disclosure limited by the single preferred embodiment.  It is through combination with Cermak whom teaches the advantageous use of wiped-film evaporators in a fatty acid distillation process that the limitations of the claimed invention are met.  Further, a finding of prima facie obviousness does not require that the secondary reference set forth a preference for any particular embodiment as suggested by Applicant.  As discussed above, it would have been obvious to those of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Hata et al. for purifying LC-PUFA by multiple fractional distillations to include a wiped-film evaporator as taught by
Cermak et al., attached to one or more (such as the second and/or third) of the
fractionating columns of Hata et al. because this is no more than the application of a
known technique (wiped-film evaporator) to a known product (fractional distillation
column) to yield predictable results (purified LC-PUFA).

compared to conventional distillation techniques allowing for reduced distillation temperatures and reducing the risk of oxidative damage and reduction of contaminates.  Thus, the ordinary artisan would have recognized that the proposed modification would have provided the advantages seen in the short-path/molecular distillation to the conventional fractional distillation process of Hata, thereby providing the ordinary artisan motivation to make the proposed modification.  Thus, the alleged unexpected results are no more than what would be expected from following the suggestion/teaching of the prior art which would result in the claimed method and apparatus, and therefore result in the same results.  Further, the Applicant has not established that the results are unexpected or indeed, significant.  The Applicant’s Examples in the Specification are drawn to specific embodiments which are not commensurate in scope with the claimed invention, being drawn to fractional distillation with external condenser (wiped-film evaporator) followed by short-path distillation, features which are not found in the broad claim. 

Claims 1, 3, 9-17, 20, 21, 22, 23, 26, 27, 31, 32, 79, 80 and 81 are rejected
under 35 U.S.C. § 103 as being unpatentable over Hata et al. (US 5,215,630), cited in
the IDS, in view of Cermak et al. (2012), of record, as applied to Claims 1, 3, 9-17, 20,
31, 79, 80 and 81 above, in view of Raman et al. (US 2009/0023808 A1), cited in the
IDS.

The teachings of Hata et al. and Cermak et al. were discussed above.
et al. or Cermak et al. taught a method wherein the oil has been produced by the microalgae Schizochytrium sp., as required by Claims 21, 22, 23, 26 and 27;
or wherein the oil is produced by a genetically modified organism, as required by Claim 32.

Raman et al. teach a method for producing and purifying esters of PUFAs (Abstract); comprising a source composition which is produced by Schizochytrium sp. or an aquatic animal (Pg. 14, Claims 1, 6, 7, 10 and 12 and Pg. 15, Claim 15);
and wherein the organism may be a recombinant (genetically modified) organism (Pg. 5, Paragraph [0098)).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Hata et al. and Cermak et al. of purifying esters of LC-PUFAs from a mixture, such as fish oil, with the use of a source material produced by a recombinant Schizochytrium sp. as taught by Raman et al. because this no more than the simple substitution of one known element (recombinant Schizochytrium sp. LC-PUFA source) for another (fish oil LC-PUFA source) to obtain predictable results (production and purification of esters of LC- PUFAs).  




The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(B) Simple substitution of one known element for another to obtain predictable results

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to provide an alternative source for the oil from which desired fatty acids may be obtained.  There would have been a reasonable expectation of success in making this combination because all of the references are reasonably drawn to the same field of endeavor, that is, the purification of fatty acids from natural sources.

Response to Arguments

Applicant's arguments filed 02/21/2022 have been fully considered but they are not persuasive. 

The Examiner notes that the Applicant did not specifically address the above rejection in the Remarks filed 02/21/2022.


103 as being unpatentable over Hata et al. (US 5,215,630), cited in the IDS, in view of Cermak et al. (2012), as applied to Claims 1, 3, 9-17, 20, 31, 79, 80 and 81 above, in view of Kralovec et al. (US 2009/0042263 A1), of record.

The teachings of Hata et al. and Cermak et al. were discussed above.

Neither Hata et al. or Cermak et al. taught a method further comprising transesterifying the oil to convert at least part of the ester fraction in the oil to a triglyceride fraction, as required by Claim 33.

Kralovec et al. teaches a method wherein triglycerides are converted from PUFA esters of fish oil by transesterification to increase bioavailability (Pg. 1, Paragraphs [0005]-[0006}).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Hata et al. and Cermak et al. of purifying esters of LC-PUFAs from a mixture, such as fish oil, with the transesterification of PUFAs to triglycerides as taught by Kralovec et al. because this is no more than the use of a known technique (transesterification of PUFA esters to triglycerides) to improve a similar method (production and isolation of PUFA esters) in the same way (increase in bioavailability).


The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(C) Use of known technique to improve similar devices (methods, or products) in the same way

There would have been a reasonable expectation of success in making this
combination because at least Hata et al. teaches production and isolation of esters of
PUFAs from natural sources and Kralovec et al. teaches the conversion of esters of
PUFAs to triglycerides.

Response to Arguments

Applicant's arguments filed 02/21/2022 have been fully considered but they are not persuasive. 

The Examiner notes that the Applicant did not specifically address the above rejection in the Remarks filed 02/21/2022.


Conclusion

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.




If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653